ANDERSON, J.
As a general rule the mere ex parte statements or declarations of a witness are not admissible for the purpose of corroborating him. But whether the trial court erred, or not, in admitting the check in evidence, the limitation put on same rendered the error harmless, if one was committed. The trial court limited this evidence to the sole purpose of corroborating the plaintiff as to whether or not he was transacting the business as he claimed. The plaintiff was nowhere contradicted as to the service he claimed to have rendered, but was, in a measure, corroborated by all the witnesses. Therefore this evidence corroborated him on an undisputed point, and its admission was innocuous to the defendant. The conflict was not over the rendition of the service, but over the employment vel non by the defendant.
The trial court did not- err in giving the charge requested by the plaintiff.
The trial court did not err in refusing charge 1 requested by the defendant. It is bad, for pretermitting the fact that plaintiff was employed by the defendant to work for “Arledge.” If she employed plaintiff to work in the saloon for “Arledge,” and agreed to pay him, as plaintiff testified, she would be liable, although she did not own'the business, and did not employ him for *332herself. Whether or not the employment would come within the statute of frauds we need not determine, since there was no such defense interposed, as the case was tried upon the general issue.
The other two charges requested by the defendant are manifestly bad, and were properly refused.
The judgment of the circuit court is affirmed.
Affirmed. •
Tyson, C. J., and Dowdell and McClellan, JJ., concur.